Title: To Alexander Hamilton from Jeremiah Olney, 6 December 1792
From: Olney, Jeremiah
To: Hamilton, Alexander


Providence, December 6, 1792. “The continued Complaints of the Merchants and Sea-Faring People, residing in this District, That the different Practices of different Collectors occasion an unequal operation of the same Law in the collection of the Revenue; together with the Censures thrown out against me for not conforming to that which is the most favorable to the Importers, constrains me Sir, respectfully, to recall your attention to my Letters of the 17th of Jany. and 28 Feby. 1791, upon the Subject of allowance for Tare on Sugars, Cocoa &c. and the Duty on Oranges, Limes, and Sweetmeats, not brought for Sale, very inconsiderable, and which the Merchants here say is not collected in any other Place; and to entreat that you would be pleased to cause such Measures to be adopted as will tend to produce a speedy uniformity of Practice in those particulars, throughout the United States; rendering thereby the operation of the Revenue Laws equal, and relieving my Mind from the disagreeable Sensations consequent upon such repeated Complaints.…”
